Citation Nr: 0005494	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-38 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. chapter 35. 

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1151.

4.  Entitlement to DIC under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty between February 1956 and 
July 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO denied service connection for 
the cause of the veteran's death and denied entitlement to 
DEA benefits.  In a subsequent rating action, the RO denied 
entitlement to DIC for persons disabled by VA treatment under 
38 U.S.C. § 1151, and denied DIC benefits for total 
disability ratings at the time of death under 38 U.S.C. § 
1318.  


FINDINGS OF FACT

1.  The veteran died in December 1995 at the age of 58 years.
  
2.  The certificate of death lists the cause of death as 
metastatic pancreatic cancer, with no underlying cause of 
death.

3.  Prior to his death, the veteran had service connected 
disabilities from total arthroplasty, right knee, rated 20 
percent disabling from April 1989, and temporarily rated 100 
percent disabling from the date of arthroplasty on 
November 18, 1994, through December 1995, to be followed by a 
minimum rating of 30 percent; degenerative arthritis, left 
knee, rated as 10 percent disabling; and dyshidrotic eczema 
of both feet, rated as noncompensable, for a combined 
permanent rating of 40 percent.

4.  The veteran had active service in the Republic of Vietnam 
during the Vietnam War era.

5.  The record contains no competent medical evidence that 
any of the veteran's service connected disabilities was 
either the principal cause of his death or a contributory 
cause of death.

6.  The record contains no competent evidence that the 
veteran had a service connected condition affecting vital 
organs that was 100 percent disabling at the time of his 
death. 

7.  The record contains no competent evidence that the 
veteran had metastatic pancreatic cancer during active 
military service.

8.  VA does not recognize the veteran's pancreatic cancer as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

9.  The record contains no competent medical evidence that 
the veteran's pancreatic cancer was related to exposure to 
herbicide agents during his service in Vietnam. 

10.  The record contains no competent medical evidence of a 
nexus between the veteran's death from metastatic pancreatic 
cancer and any inservice disease or injury.

11.  The record contains no competent medical evidence that 
the veteran's pancreatic cancer condition was aggravated by 
VA medical treatment, or lack of treatment, resulting in his 
death. 

12.  The record contains no competent evidence that the 
veteran's VA medical treatment for a foot condition led to 
liver dysfunction and contributed to his death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 1110. 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (1999).

2.  The appellant's claim for entitlement to DEA benefits is 
not well grounded.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 3.807 (1999).

3.  Metastatic pancreatic cancer is not proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991); 38 C.F.R. § 3.310(a) (1999).

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1999).

5. The appellant has not presented a well-grounded claim for 
benefits for additional disability, claimed as liver 
dysfunction resulting from VA outpatient treatment for a foot 
condition and delayed diagnosis of pancreatic cancer. 38 
U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1999).

6.  The criteria for dependency and indemnity compensation 
benefits based on a total disability rating due to service-
connected disability at the time of the veteran's death have 
not been met. 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 
3.22 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has claimed entitlement to DIC benefits based 
on several theories:  service connection for the cause of the 
veteran's death, entitlement under 38 U.S.C.A. § 1151 due to 
VA treatment, and entitlement under 38 U.S.C.A. § 1318 
because the veteran was rated 100 percent disabled at the 
time of his death.  The Board will address each of these 
theories of entitlement in turn.

Although the RO did not specifically state that it denied the 
claim on the basis that it was not well grounded, the Board 
concludes that this error was not prejudicial to the 
claimant.  See Edenfield v. Brown, supra (deciding that the 
remedy for the Board's deciding on the merits a claim that is 
not well grounded should be affirmance, on the basis of 
nonprejudicial error).  While the RO denied service 
connection on the merits, the Board concludes that denying 
the claim because the claim is not well grounded is not 
prejudicial to the appellant, as the appellant's assertions 
concerning the merits of the claim included, at least by 
inference, the argument that sufficient evidence to establish 
a well grounded claim is of record.  Therefore, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
whether or not the claim is well grounded.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. 
Prec. 16-92) at 7-10.

For the reasons discussed below, the Board finds that the 
claim is not well grounded.  The Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996).  In the present case, the Board finds that this 
procedural consideration has been satisfied.  In particular, 
the Board notes that the statement of the case issued in 
conjunction with this appeal advises the appellant that 
evidence fails to show that the cause of the veteran's death 
was related to his military service, and that there is no 
evidence of any relationship between the veteran's death from 
metastatic pancreatic cancer and his service connected 
disabilities.  The supplemental statement of the case in 
August 1999 likewise addressed entitlement under 38 U.S.C.A. 
§§ 1151 and 1318.  Moreover, unlike the situation in 
Robinette, supra, the appellant has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make her claim well grounded. 

I.  Service Connection for the Cause of the Veteran's Death

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (now the United States Court of Appeals 
for Veterans Claims, hereinafter the Court) has held that a 
well grounded claim for service connection is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis, (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

A.  Is the Medical Condition on the Death Certificate 
Service Connected?

In applying the three-step analysis for a well-grounded claim 
under Caluza, supra, to an issue of service connection for 
the cause of death, the first element, a medical diagnosis of 
a current disability, will always be met since the current 
disability is the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
death certificate indicates that the veteran died in December 
1995 at the age of 58 years.  The cause of death was 
metastatic pancreatic cancer.  The death certificate does not 
list an underlying cause of death, and notes that 
approximately 4 months elapsed between disease onset and 
death.  This is the current disability.  Thus, to establish a 
well-grounded claim under Caluza the appellant must only 
provide evidence of incurrence or aggravation of disease or 
injury in service, and competent medical evidence of a causal 
nexus between the current disability and the inservice injury 
or disease.

As for evidence of incurrence or aggravation of an inservice 
disease or injury, the kind of evidence necessary depends on 
the types of issues presented by the claim.  Grottveit v. 
Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

The appellant argues that the veteran's cancer was caused by 
exposure to herbicide agents during wartime service in 
Vietnam. 

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and develops a disease 
listed in 38 C.F.R. § 309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda 
(PCT), prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999). 

The veteran served in the Republic of Vietnam with the Marine 
Corps during the Vietnam War era.  However, this Vietnam 
service, alone, is not sufficient evidence to presume 
exposure to a herbicide agent in service.  The veteran must 
also present evidence that he has one of the diseases listed 
in 38 C.F.R. § 3.309(e) in order for the presumption of 
exposure to herbicide agents to take effect, assuming there 
is no affirmative evidence to show that the veteran was not 
exposed to the agents in service.  Darby v. Brown, 10 Vet. 
App. 243, 246 (1997); 38 C.F.R. § 3.307(a)(6)(iii) (1999).  
In this case, the veteran's service medical records do not 
show any record of treatment for cancer of any type in 
service.  In fact, no evidence has been presented that he was 
ever diagnosed with any of the aforementioned diseases or 
disorders, as a primary illness, associated with exposure to 
herbicides.

As for the origin of metastatic pancreatic cancer, the 
appellant contends that this cancerous condition arose in a 
location enumerated in 38 C.F.R. § 3.309(e), namely in the 
veteran's prostate, respiratory system, or one of the soft 
tissues enumerated in the regulation, and was not due to a 
metastasis from pancreatic cancer.  The Board reviewed all 
the medical records in evidence and does not find merit in 
the appellant's assertion.  The VA inpatient treatment report 
from July to August of 1995 shows that the veteran was 
admitted with complaints of chronic diarrhea, weight loss and 
a history of diabetes, including two prior hypoglycemic 
episodes.  He underwent an esophagogastroduodenoscopy (EGD), 
endoscopic retrograde cholangiopancreatography (ERCP), 
colonoscopy, celiac arteriogram, exploratory laparotomy, 
attempted Whipple procedure and wedge liver biopsy.  The 
operation revealed that the veteran had pancreatic cancer 
with liver metastasis.  There is no evidence from this 
operation and subsequent treatment that the veteran developed 
a primary carcinoma in any of the locations enumerated in 
38 C.F.R. § 3.309.  The appellant's arguments to the contrary 
are not supported by the evidence.          

The Board finds that this evidence at the first findings of 
carcinoma supports, and is consistent with, the final 
diagnosis 5 months later at the time of the veteran's death 
that he died from metastatic pancreatic cancer.  Therefore, 
the Board finds that the evidence does not support the 
appellant's theory that the veteran had primary prostate or 
respiratory cancer or one of the soft tissue carcinomas 
enumerated in § 3.309(e), which might be presumed to be 
caused by exposure to herbicide agents. The Board finds that 
the evidence shows that pancreatic cancer was the sole 
primary malignancy leading to the veteran's death.  
Pancreatic cancer is not one of the diseases that VA has 
positively associated with exposure to herbicide agents in 
Vietnam.

The appellant can still prevail, nonetheless, in her claim if 
she can present competent medical evidence showing a nexus 
between herbicide exposure during the veteran's service and 
his development of pancreatic cancer.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  The Board concludes, however, 
that the appellant has not presented a well grounded claim on 
this basis.  There is no competent medical evidence that the 
veteran's death from pancreatic cancer was related to 
herbicide exposure in service or was otherwise related to 
disease or injury during service.  The appellant's assertions 
that such a relationship exists are not afforded any 
probative weight without evidence that she has the expertise 
to render opinions about medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board notes that she 
has not presented any physician's opinion that her husband 
developed pancreatic cancer as a result of exposure to Agent 
Orange or other herbicides.

Without evidence that the veteran died as a result of a 
disease from which exposure to Agent Orange or other 
herbicide agents can be presumed, and without medical 
evidence of a nexus between the veteran's metastatic 
pancreatic cancer and any in-service disease, injury, or 
herbicide exposure, the Board finds that the evidence 
concerning metastatic pancreatic cancer does not meet the 
criteria set forth in Caluza, supra.  

B.  Were the Service Connected Disabilities the Cause of 
Death?

Even though the condition listed on the veteran's death 
certificate is determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (West 1991).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1999).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1999).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1999).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, for the viewpoint 
of whether there were resulting debilitating effects and 
impairment of health to the extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3) (1999).  A service connected disability may be 
a contributory cause of death if it affected a vital organ 
and was of itself of a progressive or debilitating nature and 
was of such severity as to have a material influence in 
accelerating death.  38 C.F.R. § 3.312(c)(4) (1999).

The appellant also suggests two theories for how the 
veteran's service connected disabilities contributed to the 
veteran's death.  First, she contends that the veteran was 
permanently and totally disabled at the time of his death, 
and thus was so debilitated by a service connected disability 
that the condition contributed to his death.  See 38 C.F.R. 
§ 3.312 (c)(3).  Second, she contends that the veteran's 
medication for a service connected disability, eczema, 
resulted in liver dysfunction and contributed to the 
veteran's death.  The Board does not find merit in either of 
these contentions.  

At the time of his death, the veteran had compensable service 
connected disabilities from total arthroplasty, right knee, 
permanently rated as 30 percent disabling, with a temporary 
100 percent rating in effect at the time of his death due to 
recent prosthesis surgery, and degenerative arthritis, left 
knee, rated as 10 percent disabling.   In reviewing the 
record, the Board does not find any medical evidence that 
either of these service connected disabilities caused or 
contributed to the cause of his death.  The left knee 
disability was rated the same, 10 percent, since the initial 
August 1989 rating decision.  Thus it was static in nature.  
There is no evidence that the right knee disability, while it 
had increased in severity over the years, played any role in 
the veteran's death.  They clearly were not the principal 
cause of death.  Furthermore, these disabilities did not 
affect a vital organ or vital bodily function, but rather 
involved the musculoskeletal system.  Thus the Board finds 
that these disabilities did not contribute to the veteran's 
death due to pancreatic cancer.  See 38 C.F.R. § 3.312(c)(3) 
(1999).      

Likewise, the eczema condition was rated as noncompensable 
and was also static in nature.  Thus, the Board finds that it 
was not a principle cause of the veteran's death.  The 
appellant argues that one of the medications, ketoconazole, 
which the veteran took to control his eczema condition led to 
liver dysfunction that contributed to the cause of the 
veteran's death.  She has submitted medication package insert 
material that discusses the potential side effects of use of 
ketoconazole, including liver dysfunction.  She contends that 
the veteran's use of ketoconazole for his eczema condition 
caused such problems that VA doctors had to stop prescribing 
the medication to the veteran for his skin condition.  A 
review of the evidence from VA outpatient treatment records 
shows that the veteran was first prescribed ketoconazole in 
May 1987 for extensive tinea pedis, bilaterally.  The 
evidence also shows that in October 1987 VA doctors took the 
veteran off this medication after liver function test results 
were obtained revealing glucose of 222, alkaline phosphatase 
(enzyme) (Alkp) of 75, and bilirubin of 1.8.  The appellant 
contends that this medication led to liver dysfunction and 
contributed to the veteran's death.  However, the Board finds 
no evidence that the veteran had a primary liver dysfunction 
that contributed to his death.  The only evidence of liver 
dysfunction is the metastasis of cancer from the veteran's 
pancreas to his liver.  The evidence shows that the veteran's 
liver problem was caused by pancreatic cancer, not the 5 
month use of ketoconazole 8 years prior to his death.  This 
evidence does not support the appellant's contention 
regarding the treatment for the veteran's eczema and his 
eventual death.  The medication's insert paperwork describes 
potential medical problems from the use of ketoconazole.  
There is no competent medical evidence on record from a 
physician in support of the appellant's contention.  Thus the 
Board finds that this skin disability did not contribute to 
the veteran's death due to pancreatic cancer.  See 38 C.F.R. 
§ 3.312(c)(3) (1999).    

The facts before the Board, as previously discussed, do not 
suggest that the veteran's death was caused by a 
musculoskeletal condition or a skin condition, but rather by 
the progressive spread of cancer from his pancreas.  
Therefore, the Board does not find that these service 
connected disabilities played any role in the veteran's 
death.

The veteran's claims file contains no medical evidence that 
indicates that his metastatic pancreatic cancer was related 
to his active service.  Further, the record does not indicate 
that the aforementioned service connected disabilities 
contributed, either principally or substantially, to the 
veteran's death.  Therefore, the Board concludes that the 
claim for service connection for cause of death is not 
plausible, and as a result is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.303(d) (1999).

II.  Entitlement to DEA Benefits.

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1999).  In this case, as previously 
discussed, the veteran's 100 percent rating at the time of 
his death for right knee total arthroplasty was a temporary 
rating based on recent prosthesis surgery and was due to 
revert to a 30 percent rating in January 1996.  Thus, it does 
not qualify as a permanent total service connected 
disability.  The issue of entitlement to DEA depends on 
whether the veteran died as a result of a service connected 
disability.  As the appellant's claim for service connection 
for the cause of the veteran's death is not well grounded, 
entitlement to DEA is also not well grounded.  38 U.S.C.A. 
§ 3501 (West 1991); 38 C.F.R. § 3.807 (1999).

III.  Entitlement to DIC under 38 U.S.C.A. § 1151

The appellant first claimed entitlement to DIC under 
38 U.S.C.A. § 1151 in an April 1998 memorandum sent to the 
RO.  Section 1151, as amended for claims filed on or after 
October 1, 1996, provides that DIC shall be awarded for the 
additional disability or death of a veteran if the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran, and if the 
proximate cause of the disability or death was the 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of [VA] in 
furnishing hospital care, medical or surgical treatment, or 
examination"; or was caused by "an event not reasonably 
foreseeable", assuming that the disability or death was not 
due to the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a). 

The appellant pursues two theories for her claim that VA 
medical treatment contributed to the veteran's death.  First, 
she contends that the veteran developed a liver dysfunction 
due to his use of the medication ketoconazole, at VA's 
prescription, which the veteran took to control his eczema 
condition led to liver dysfunction that contributed to the 
cause of the veteran's death.  As described earlier, the 
appellant has submitted medication package insert material 
that discusses the potential side effects of use of 
ketoconazole, including liver dysfunction.  She contends that 
the veteran's use of ketoconazole for his eczema condition 
caused such problems that VA doctors had to stop prescribing 
the medication to the veteran for his skin condition.  As 
discussed, VA doctors took the veteran off this medication 
after liver function test results were obtained revealing 
high glucose levels.  The appellant claims that a resultant 
"liver dysfunction" contributed to the veteran's death.  
However, the only evidence of liver dysfunction is the 
metastasis of cancer from the veteran's pancreas to his 
liver.  The evidence shows that the veteran's liver problem 
was caused by pancreatic cancer, not the 5 month use of 
ketoconazole 8 years prior to his death.  This evidence does 
not support the appellant's contention regarding the 
treatment for the veteran's eczema and his eventual death.  
The medication's insert paperwork describes potential medical 
problems from the use of ketoconazole, including liver 
problems.  Potential liver problems were a foreseeable 
consequence of the use of this medication.  Furthermore, 
there is no competent medical evidence on record from a 
physician in support of the appellant's contention that the 
use of ketoconazole led to a liver dysfunction contributing 
to the veteran's death.  Therefore, the Board concludes that 
the appellant's claim for compensation under 38 U.S.C.A. § 
1151 for the death of the veteran due to the use of VA's 
prescribed medication is not well grounded.

The appellant also contends that the veteran's pancreatic 
cancer was not diagnosed and treated by VA in time to prevent 
his death.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.361 (1999).  The evidence does not support this 
contention.  The evidence shows that the veteran sought VA 
medical treatment in July 1995 for a 10 week history of 
chronic diarrhea.  As previously described, the veteran 
immediately underwent extensive testing, including EGD, ERCP 
and colonoscopy procedures that uncovered pancreatic cancer 
with metastasis to the liver.  There is no evidence that the 
veteran suffered injury or aggravation of his pancreatic 
cancer condition because of VA treatment that resulted in his 
death.  See 38 U.S.C.A. § 1151 (West 1991).  Furthermore, 
there is no medical evidence to suggest that VA should have 
diagnosed the cancer condition earlier, so as to provide the 
veteran a better chance of survival.  The veteran's death 
certificate indicates that approximately 4 months elapsed 
from the time of the cancer's origin until the veteran's 
death.  The Board finds no evidence to support the contention 
that the veteran's pancreatic cancer condition should have 
been diagnosed and treated earlier than July 1995.  Thus, the 
Board finds that the appellant's contention that inadequate 
VA treatment led to the veteran's death is not well grounded.       

The absence of any evidence revealing that VA medical 
treatment for metastatic pancreatic cancer led to the 
veteran's death fails to satisfy the requirements of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361.  The same lack of 
evidence applies to the veteran's use of ketoconazole, 
prescribed by VA.  Thus, the claim for DIC for additional 
disability or death due to VA medical treatment is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

38 U.S.C.A. § 1318 provides for benefits to survivors of 
veterans rated totally disabled at the time of death if the 
veteran was in receipt of, or entitled to receive, 
compensation for a service connected disability that was 
continuously rated totally disabling for at least 10 years 
immediately preceding death, or so rated for at least 5 years 
from service discharge.  In Marso v. West, No. 97-2178 (U.S. 
Vet. App. Dec. 23, 1999), the Court decided that a survivor 
of a deceased veteran is eligible for DIC under § 1318(b)(1) 
if (1) the veteran was in actual receipt of a total 
disability rating for the required time period; (2) the 
veteran would have received a total disability rating but for 
clear and unmistakable error in a prior final rating or Board 
decision; or (3) the veteran was "hypothetically" entitled 
to a total disability rating for the required time period, 
under the limited exceptions of Wingo v. West, 11 Vet. App. 
307 (1998) and Carpenter v. Gober, 11 Vet. App. 140 (1998).  
The Board notes that Wingo applies to situations where the 
veteran has never previously filed a claim for VA benefits, 
and Carpenter applies to claims prior to March 1992.  The 
evidence shows that the appellant's § 1318 claim is relative 
to the veteran's temporary total disability for a right knee 
condition.  Since the veteran filed a right knee claim during 
his lifetime, Wingo does not apply to this case.   
Additionally, since the appellant first requested § 1318 
benefits in a July 1996 letter to the RO, Carpenter does not 
apply to this case either.   

The appellant contends that the veteran's 100 percent rating 
for his right knee condition at the time of his death was a 
permanent and total disability that contributed to his death.  
However, the Board notes that this rating was assigned as a 
temporary rating due to a recent total right knee 
arthroplasty, and was mandated under 38 C.F.R. § 4.71, 
Diagnostic Code 5055.  This 100 percent rating was not 
permanent; it was assigned for one year, and was due to 
expire in January 1996, the month after the veteran's death.  
Because it was a temporary rating, instead of a permanent 
total disability continuously rated for 10 years immediately 
prior to death, the Board finds that this rating does not 
qualify the appellant for Section 1318 benefits.  
Furthermore, the appellant has not presented any claim of 
clear and unmistakable error by the RO or the Board in a 
prior decision.  Therefore, the Board finds that the 
appellant is not entitled to DIC benefits under Section 1318.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied; entitlement to DEA benefits is, 
therefore, also denied.  Entitlement to DIC benefits under 
38 U.S.C.A. §§ 1151 and 1318 is also denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

